Citation Nr: 1010900	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1953 to April 1978.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits, and applies to the 
instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is necessary to comply with 
VA's duty to assist the Veteran in the development of facts 
pertinent to his claim.  

Specifically, the record does not include a contemporaneous 
examination to assess whether or not the Veteran's service-
connected disabilities are of such nature and severity so as 
to preclude him from engaging in any regular gainful 
employment.  [In October 2009 there was a review of a 
November 2007 VA general medical examination report which was 
C&P examination consult.]  Significantly, that examination 
(and consult report) are inadequate to address the matter at 
hand.  The conclusion by the consulting physician's assistant 
and co-signing physiatrist was that the Veteran was not able 
to function "in his previous occupational environment" 
because of his "non-service-connected disabilities".  

Significantly, the Veteran has quite substantial service 
connected disabilities that are rated 90 percent combined, 
including a respiratory disorder rated 60 percent, arthritis 
of the spine and feet, rated 30 percent, varicose veins rated 
30 percent, postoperative residuals of prostate cancer rated 
20 percent, dermatitis of the hands and feet rated 10 
percent, and further disabilities rated 0 percent, each.  Due 
to the respiratory disability he has a history of dyspnea on 
exertion upon walking 100 yards, and as a consequence of his 
prostatectomy residuals he wears absorbent clothing.  It 
would appear that such factors (along with limitations due to 
the other compensable service-connected disabilities) would 
impact on employability.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to assess the impact that the Veterans 
service connected disabilities would be 
expected to have on his employability.  
The Veteran's claims file (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  
Based on review of the record and 
examination of the Veteran, the examiner 
should provide opinions responding to the 
following;

(a) Please discuss the functional 
limitations associated with, and expected 
impact on employment resulting from, each 
of the Veteran's 8 service-connected 
disabilities.

b) Please discuss the functional 
limitations associated with, and expected 
impact on employment resulting from, the 
Veteran's service-connected disabilities 
cumulatively.  

(c) Pease identify the types of 
employment, if any, that would not be 
inconsistent with/precluded by the 
cumulative functional limitations due to 
the service-connected disabilities.  

The examiner must explain the rationale 
for all opinions offered in detail.

2. Thereafter, the RO should re-adjudicate 
the claim of entitlement to TDIU.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
